Citation Nr: 0820532	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-05 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
November 1945 and from March 1951 to March 1952.  He died in 
December 2005.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appellant testified before the undersigned at a February 
2008 hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

During his lifetime, the veteran was service-connected for 
the following:  post-traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling; residuals of brain trauma, 
manifested by headaches, dizziness and loss of memory, 
evaluated as 50 percent disabling; bilateral non-suppurative 
otitis media, evaluated as 10 percent disabling; and scar 
over the fifth metacarpal head of the left hand and shell 
fragment wound on the back, each evaluated as noncompensable. 

The veteran's death certificate reflects that the immediate 
cause of his death was arteriosclerotic cardiovascular 
disease with diabetes mellitus contributing to his death.  In 
addition, the appellant has submitted an October 2006 
statement from M.L., a VA Advanced Oncology Certified Nurse 
Practitioner, noting glioblastoma multiforme of the right 
parietal brain as a significant contributing factor in the 
veteran's death.  M.L. ambiguously observed that the 
veteran's service connected brain syndrome and PTSD were 
directly to his medical problems.  She also appears to link 
the glioblastoma to his brain syndrome.

Under the Veterans Claims Assistance Act (VCAA), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim.  38 
U.S.C.A. § 5103(a) (West 2002).  With respect to claims for 
Dependency and Indemnity Compensation (DIC), the Court has 
held that such notices must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

In the present appeal, appropriate VCAA notice has not been 
provided with respect to the first and third elements of 
Hupp.  Specifically, there is no indication that the 
appellant has been provided a statement of the conditions for 
which the veteran was service-connected at the time of his 
death or with an explanation of the evidence and information 
required to substantiate a claim based on a condition not yet 
service-connected.  In light of such circumstances, 
appropriate notice should be provided to the appellant upon 
remand.

In addition, the October 2006 statement by Nurse M.L. 
indicated that the veteran received treatment at the VA 
Southern Nevada Healthcare System (VASNHCS) oncology clinic, 
which included brain surgery in October 2005.  A review of 
the record reveals that these treatment records from this 
time period are not associated with the claims file.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, 
because the Board has identified outstanding VA records 
pertinent to the appellant's current claim on appeal, VA must 
undertake efforts to acquire such documents as these records 
may be material to her claim; a reasonable effort should be 
made to obtain such records.  See 38 U.S.C.A. § 5103A(b).

Finally, the Board notes that the October 2006 statement by 
Nurse M.L. suggests the veteran's service-connected 
disabilities, in particular PTSD and brain trauma, were 
directly related to the veteran's medical conditions and 
possibly contributed to his death.  Alternatively, the 
appellant argues that the veteran's treatment for his 
service-connected disabilities (most significantly his PTSD) 
aggravated his arteriosclerotic cardiovascular disease, 
listed as an immediate cause of death.  She states that the 
veteran died of a stroke that was brought on by a panic 
attack.  As such, the Board finds that a medical opinion is 
required to determine whether the veteran's service-connected 
disabilities played any role in contributing to or causing 
the veteran's death.

Accordingly, the case is REMANDED for the following action:

1.	Provide the appellant with notice 
consistent with the court's decision in 
Hupp, 21 Vet. App. 342 (2007).  
Specifically, a letter should be sent 
to the appellant providing (1) a 
statement of the conditions for which 
the veteran was service-connected at 
the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate 
the appellant's DIC claim based on any 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to 
substantiate the appellant's DIC claim 
based on a condition not yet service-
connected, including the evidence and 
information necessary to substantiate a 
general and secondary service 
connection claim.  

2.	Obtain any outstanding VA records for 
treatment from March 2004 to the time 
of the veteran's death.  Specifically, 
records related to the veteran's 
treatment in the VASNHCS oncology 
clinic must be associated with the 
claims file.  Efforts to obtain these 
records must continue until it is 
determined that they do not exist or 
that further attempts to obtain them 
would be futile.  The non-existence or 
unavailability of such records must be 
verified and this should be documented 
for the record.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2007).

3.	Following receipt of the above records 
(if available), refer the case to an 
appropriate specialist for a VA medical 
opinion.  The reviewing physician must 
be provided with the entire claims 
folder, including a copy of this 
REMAND.  The opinion should indicate 
that such a review was completed.  
After reviewing the record, the 
reviewing VA physician is requested to 
provide an opinion as to the following 
questions:

a.	Was the veteran's glioblastoma 
multiforme a condition which gave 
rise to the immediate cause of 
death (arteriosclerotic 
cardiovascular disease), or did it 
otherwise contribute to the 
veteran's death?

b.	Is it more likely than not 
(greater than a 50 percent 
probability), less likely than not 
(less than a 50 percent 
probability), or as likely as not 
(50 percent probability) that the 
veteran's arteriosclerotic 
cardiovascular disease, diabetes 
mellitus or, if question (a) is 
answered in the affirmative, 
glioblastoma multiforme, were 
caused and/or aggravated by any 
service-connected disability?

The physician should also opine as to 
(1) whether any of the veteran's 
service-connected disabilities 
contributed substantially or materially 
to death, or aided or lent assistance 
to the production of death; (2) whether 
any service-connected disability 
resulted in debilitating effects and 
general impairment of health to the 
extent that it rendered the veteran 
less capable of resisting the effects 
of any disease or injury primarily 
causing death; and/or (3) whether any 
service-connected disability was of 
such severity as to have a material 
influence in accelerating death.

A detailed rationale, including 
pertinent findings from the record, 
should be provided for all opinions.  
If any of the above issues cannot be 
determined on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the physician should 
clearly and specifically so specify in 
the report, with an explanation as to 
why this is so.

4.	Following the above, the readjudicate 
the appellant's claim.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative, if 
any, should be provided a supplemental 
statement of the case that contains a 
summary of the evidence and applicable 
laws and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

